        Case 1:13-cv-07789-LGS Document 1218 Filed 03/04/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK




IN RE FOREIGN EXCHANGE BENCHMARK RATES                            No. 13 Civ. 7789 (LGS)
ANTITRUST LITIGATION



  CREDIT SUISSE DEFENDANTS’ NOTICE OF DAUBERT MOTION TO EXCLUDE
                PLAINTIFFS’ PROPOSED EXPERT OPINIONS

       PLEASE TAKE NOTICE that, upon the accompanying papers described herein,

Defendants Credit Suisse Group AG, Credit Suisse AG, and Credit Suisse Securities (USA) LLC

(together, “Credit Suisse Defendants”) will move this Court, before the Honorable Lorna G.

Schofield, United States District Judge for the Southern District of New York, at Thurgood

Marshall United States Courthouse, 40 Foley Square, New York, New York 10007 (the

“Court”), on a date and time to be determined by the Court, for an order pursuant to Rule 702 of

the Federal Rules of Civil Procedure and the Daubert line of cases, excluding the opinions

offered by Mr. Robin Poynder, Hal J. Singer, Ph.D, and Professors Geir Høidal Bjønnes and

Alexander Ljungqvist, and for such other relief as the Court deems just and proper.

       PLEASE TAKE FURTHER NOTICE that the papers filed in support of this motion to

exclude Plaintiffs’ proposed expert opinions, consist of the:

       1) Memorandum of Law in Support of Credit Suisse Defendants’ Daubert Motion to
          Exclude Plaintiffs’ Proposed Expert Opinions;

       2) October 25, 2018 Declaration of David G. Januszewski and Exhibits thereto;

       3) Report of Allan W. Kleidon, Ph.D.;

       4) Expert Report of Prof. Justin McCrary;

       5) Report of Janusz A. Ordover; and
         Case 1:13-cv-07789-LGS Document 1218 Filed 03/04/19 Page 2 of 2



        6) Expert Report of Keith Underwood.

        PLEASE TAKE FURTHER NOTICE that movants request oral argument of this

motion.1

Dated: October 25, 2018                                  CAHILL GORDON & REINDEL LLP
       New York, New York
                                                          s/ David G. Januszewski
                                                         David G. Januszewski
                                                         Herbert S. Washer
                                                         Elai Katz
                                                         Jason M. Hall
                                                         Sheila C. Ramesh
                                                         80 Pine Street
                                                         New York, New York 10005
                                                         Telephone: (212) 701-3000
                                                         Facsimile: (212) 269-5420
                                                         djanuszewski@cahill.com
                                                         hwasher@cahill.com
                                                         ekatz@cahill.com
                                                         jhall@cahill.com
                                                         sramesh@cahill.com

                                                         Attorneys for Defendants Credit Suisse
                                                         Group AG, Credit Suisse AG, and Credit
                                                         Suisse Securities (USA) LLC




1
        At the Court’s request, Credit Suisse Defendants’ experts, as described herein, are available to
provide testimony in support of Credit Suisse Defendants’ motion to exclude Plaintiffs’ proposed expert
opinions.

                                                    2
